Case 1:15-cv-05830-RJD-SMG Document 53 Filed 05/10/19 Page 1 of 2 PageID #: 2376




 May 10, 2019                                                                       Thomas McKay, III
                                                                                    Certified by the Supreme Court of New Jersey as
                                                                                    a civil trial attorney
 VIA E-MAIL (EMJOYCE@JONESDAY.COM;                                                  Direct Phone 856-910-5012
 JLISSY@JONESDAY.COM; JGROSS@JONESDAY.COM)                                          Direct Fax        877-259-7983
 VIA HAND DELIVERY                                                                  tmckay@cozen.com


 Edward M. Joyce, Esquire
 Jason B. Lissy, Esquire
 James M. Gross, Esquire
 Jones Day
 250 Vessey Street
 New York, NY 10281-1047

 Re:    Madelaine Chocolate Novelties, Inc. v. Great Northern Insurance Company
        Civil Action No. 1:15-cv-05830-RJD

 Dear Counsel:

 Enclosed please find the following documents in connection with the above-referenced action:

        (i)      Opposition of Great Northern Insurance Company to Plaintiff’s Motion For
                 Summary Judgment Regarding The Policy’s Coverage;

        (ii)     Defendant Great Northern Insurance Company’s Response to Plaintiff Madelaine
                 Chocolate Novelties, Inc.’S (d/b/a The Madelaine Chocolate Company)
                 Statement of Undisputed Material Facts Pursuant to Local Civil Rule 56.1;

        (iii)    Second Supplemental Affidavit Of Thomas McKay, III In Opposition to Madelaine
                 Chocolate Novelties, Inc.’S (d/b/a The Madelaine Chocolate Company) Motion
                 For Summary Judgment Regarding The Policy’s Coverage; and

        (iv)     Certificate of Service.

 Thank you.

 Sincerely,
 Cozen O'Connor, PC




 By:    Thomas McKay, III

 TM
 Enclosures




                         457 Haddonfield Road Suite 300 P.O. Box 5459 Cherry Hill, NJ 08002
                          856.910.5000     800.989.0499     856.910.5075 Fax      cozen.com
                           Raymond G. Console attorney responsible for New Jersey practice.
Case 1:15-cv-05830-RJD-SMG Document 53 Filed 05/10/19 Page 2 of 2 PageID #: 2377

 Edward M. Joyce, Esquire
 May 10, 2019
 Page 2
 ______________________________________

 cc:     Richard M. Mackowsky, Esq.
         Melissa Brill, Esq.
         Charles J. Jesuit, Jr., Esq.
         Stephen S. Kempa, Esq.
         Philip C. Silverberg, Esq.
         Hilary M. Henkind, Esq.




 LEGAL\41201985\1 00012.0042.000/339404.000
